IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00092-CV

ANDRA MILLER, AS INDEPENDENT
EXECUTRIX OF ESTATE OF
RONALD MILLER,
                                                             Appellant
v.

KILMARNOCK OIL COMPANY, INC.,
                                                             Appellee



                              From the County Court
                               Navarro County, Texas
                              Trial Court No. CV10232


                           MEMORANDUM OPINION


       Appellant has filed a “Notice of Agreement to Dismiss Appeal.”             Appellee

indicates its agreement by the signature of its counsel. Appellant indicates that the

parties have reached an agreement to settle their differences and that the parties have

agreed that all costs should be assessed against the party incurring the same. Dismissal

of this appeal would not prevent a party from seeking relief to which it would

otherwise be entitled. In light of the parties’ agreement, this appeal is dismissed.
                                       PER CURIAM




Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed October 27, 2021
[CV06]




Miller v. Kilmarnock Oil                            Page 2